—In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Nassau County (McCabe, J.), entered on April 15, 1993, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The defendants made out a prima facie case that the plain*688tiffs had not sustained "serious injuries” within the meaning of Insurance Law § 5102 (d). The medical reports submitted in opposition to the motion for summary judgment revealed that the individual plaintiffs had sustained either cervical, thoracic, or lumbar sprains, with an unspecified degree of restriction of motion. The opposing papers were insufficient to establish that the plaintiffs suffered either "permanent loss of use” or "significant limitation” of a body organ, member, function, or system (see, Insurance Law § 5102 [d]; Tipping-Cestari v Kilhenny, 174 AD2d 663, 664). Sullivan, J. P., Rosenblatt, Altman, Hart and Friedmann, JJ., concur.